  Case 19-11110          Doc 18      Filed 05/06/19 Entered 05/06/19 15:56:09                Desc Main
                                       Document     Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

In Re:                                                Case No. 19-11110
                                                      Chapter 13
         David A Segobiano and                        Plan filed on April 17, 2019
         Joanna L White,                              Confirmation Hearing: June 3, 2019
                                                      Honorable LaShonda A Hunt
                         Debtors.

                            OBJECTION TO CONFIRMATION OF PLAN

         NOW COMES Ditech Financial LLC (hereinafter referred to as "Creditor"), a secured creditor

herein by its attorneys, Heavner, Beyers & Mihlar, LLC, and moves this Honorable Court for an Order

denying confirmation of Debtors' plan filed April 17, 2019, and in support thereof states as follows:

         1.      This Court has jurisdiction pursuant to 28 U.S.C. Section 1334 and Local Rule 40.3.1 of

the United States District Court for the Northern District of Illinois.

         2.      Debtors filed a petition under Chapter 13 of Title 11, United States Bankruptcy Code on

April 17, 2019. The Debtors' Chapter 13 Plan has not yet been confirmed.

         3.      Said Creditor is a mortgage holder or servicer on the property commonly known as 3053

Oleander, Chicago, Illinois 60707.

         4.      That Creditor will file a Proof of Claim in the approximate amount of $262,846.94 and

listing an estimated pre-petition arrearage of $22,056.09.

         5.      That the Debtors have used the District's model plan for their Chapter 13 plan and said

model contains language negatively impacting the Creditor. Specifically, Part 3.1 of the plan provides

that the mortgage arrears in the amount of $8,200.00 will be paid to Ditech Financial LLC.

         6.      That Section 2.1 of the plan provides that the Debtor will make variable monthly

payment of $150.00 for 7 months, $242.00 for an additional 9 months and $585.00 for an additional 44

months to the Standing Trustee for the benefit of creditors.

         7.      The Debtor’s Chapter 13 plan does not provide for monthly payments sufficient to cover

all disbursements to be made to secured creditors by the Trustee.
  Case 19-11110         Doc 18      Filed 05/06/19 Entered 05/06/19 15:56:09                  Desc Main
                                      Document     Page 2 of 2


        8.      The above referenced section directs payments which are substantially less than the

amount owed to this Creditor pursuant to its soon to be filed Proof of Claim.

        9.      That if the plan is administered as written rather than as intended, Creditor would receive

substantially less than its soon to be filed, secured Proof of Claim, in contravention of the provisions of

the Bankruptcy Code.

        10.     Creditor believes that the Debtor is incapable of formulating a plan that adequately

compensates Creditor for the value of its secured claim and the risk of default. Accordingly, confirmation

of the plan should be denied and this proceeding should be dismissed.

        WHEREFORE, this Creditor, Ditech Financial LLC, and/or its assigns, requests the Court enter

an Order denying confirmation of the Debtors' Chapter 13 plan.



        Dated this 6th day of May, 2019.

                                                           Ditech Financial LLC,

                                                           By:              /s/ Amanda J. Wiese
                                                                              Amanda J. Wiese
                                                                            One of its attorneys
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
